439 F.2d 1199
Sylvia OSTROV, Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY.
No. 19084.
United States Court of Appeals, Third Circuit.
Argued March 30, 1971.
Decided April 14, 1971.

Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge.
Herman P. Abramson, Fineman & Fineman, Philadelphia, Pa. (Herbert Fineman, Philadelphia, Pa., on the brief), for appellant.
Owen B. Rhoads, Dechert, Price & Rhoads, Philadelphia, Pa. (Arthur E. Newbold, III, Aaron C. F. Finkbiner, III, Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge and SEITZ and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On a previous appeal this court granted plaintiff a new trial on her claim on a policy of insurance on the life of her deceased husband. Ostrov v. Metropolitan Life Ins. Co., 379 F.2d 829 (3d Cir. 1967). At the new trial the jury again determined that the insured intentionally gave materially false answers on his application for insurance. Plaintiff appeals the judgment based on such determination. We have reviewed the numerous assignments of error and find no basis for a reversal.


2
The judgment of the district court will be affirmed.